           Case 1:20-cr-00164-LY Document 37 Filed 03/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION



UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §                           1:20-cr-00164-LY-1
                                                   §
STEVE LYNELL SPENCE, JR.,                          §
          Defendant                                §


          Order on Petition for Action on Conditions of Pretrial Release

     In accordance with the Federal Rules of Criminal Procedure and 18 U.S.C. § 3148, on

March 17, 2021, a hearing was held before the undersigned Magistrate Judge on the U.S. Pretrial

Services’ Petition for Action on Conditions of Pretrial Release (Dkt. 31). In the Petition, Pretrial

Services alleged that Defendant violated the following conditions of his release:

        (1) The defendant must not violate federal, state, or local law while on release; and
        (7)(r) The defendant must report as soon as possible, to the pretrial services office or
        supervising officer, every contact with law enforcement personnel, including arrests,
        questioning, or traffic stops.

On July 31, 2020, one week after his release by this Court, Defendant was arrested by the Austin

Police Department on a misdemeanor charge of Evading Arrest/Detention, which remains

pending. On January 19, 2021, Defendant pled guilty to one count of possession with intent to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and his sentencing

is set for April 15, 2021.

     The Court has carefully reviewed the original Pretrial Services Report, the docket, the

Petition, and the arguments of counsel. Having considered this information, pursuant to

§ 3148(b)(1)(B), the Court finds by clear and convincing evidence that Defendant violated

condition (7)(r) of his release by failing to report his arrest on July 31, 2020.

                                                 −1−
          Case 1:20-cr-00164-LY Document 37 Filed 03/17/21 Page 2 of 2




   Nonetheless, U.S. Pretrial Services Officer Evan Cisneros testified that Defendant generally

has complied with the other conditions of his release for the past eight months, except that he

submitted urinalysis results positive for cocaine on January 12, 2021, and January 25, 2021,

resulting in an increased frequency of drug testing. See Dkt. 29. In view of Defendant’s overall

compliance, the Court finds by clear and convincing evidence that Defendant is not likely to flee

or pose a danger to the safety of any other person or the community if he remains on release, and

that Defendant is likely to continue to abide by his conditions of release. See 18 U.S.C. §§ 3142,

3143(a)(1), 3148(b)(2).

   It is therefore ORDERED that the Petition for Action on Conditions of Pretrial Release is

DENIED. Defendant remains on pretrial release subject to all conditions in the Court’s Order

Setting Conditions of Release (Dkt. 11).

   SIGNED on March 17, 2021.



                                              SUSAN HIGHTOWER
                                              UNITED STATES MAGISTRATE JUDGE




                                              −2−
